Attached to Advisory Action
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response of 2/23/2021 is acknowledged. 


Applicants’ Arguments
3.      Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicants argue:
        The present claims require the administration of a composition comprising, in salient part, “10 - 250 pg of 2 to 10 distinct beta-lactoglobulin-derived peptides comprising an amino acid sequence consisting of 12 to 30 consecutive amino acids from amino acid nos. 13 to 48 of the beta-lactoglobulin [BLG] protein represented by SEQ ID No. 1 (emphasis added).” No reference cited teaches or suggests such peptides, let alone in the compositions recited or for the treatments intended.
      The Examiner interprets Blanchard as teaching a peptide or a combination of the peptides, having an amino acid length of 5-12 amino acids and comprising a sequence as given in table 1 of the specification for inducing oral tolerance to milk proteins. However, this is not the case. Blanchard never mentions peptides having 12 or more amino acids. The table in Blanchard to which the Examiner refers as evidence discloses the following peptides (and lengths):
1: IVTQTM: (6 amino acids)
2: KGLDIQK: (7 amino acids)
3: DAQSAPLR: (8 amino acids)
5: IIAEK: (5 amino acids) a: IDALNENK (8 amino acids) b: VLDTDY (6 amino acids) c: EVDDEALEK (9 amino acids)
      Thus, the peptides of Blanchard simply fall short of those required of the claims.
      None of the remaining references cure this deficiency. The Examiner alleges that Prioult teaches “30 mg of beta-lactoglobulin derived peptide ” Office Action, p. 5, citing page 788 (emphasis added).” But it does not teach beta-lactoglobulin derived peptides. As previously explained,1 Prioult only mentions the use of whole beta-lactoglobulin protein to coat plates for an assay. Certainly, those of skill in the art would not conflate 
       of the individual components alone, but in combination, an effect is observed. This is wholly unexpected.
      Similarly, anaphylactic shock scores from the same experiment show that while anaphylactic shock significantly increased in Groups 2, 3 and 4—compared to control Group 1, only the combined exposure to peptides and probiotics (Group 5) prevented this development, demonstrating once more the synergetic effect of the combination of peptides and probiotics. No reference of record hint at such activity. For at least these reasons, withdrawal of the outstanding rejection is respectfully solicited.





Office Response
5.     Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
In response to applicants’ arguments that “The Examiner interprets Blanchard as teaching a peptide or a combination of the peptides, having an amino acid length of 5-12 amino acids and comprising a sequence as given in table 1 of the specification for inducing oral tolerance to milk proteins. However, this is not the case. Blanchard never mentions peptides having 12 or more amino acids.”
       Blanchard clearly  recites under “NOVELTY - Peptide or a combination of the peptides having an amino acid length of 5-12 amino acids” and under description and biotechnology recites “DESCRIPTION - Peptide or a combination of the peptides having an amino acid length of 5-12 amino acids and 
BIOTECHNOLOGY 
Preparation (Disclosed): Producing peptide comprises concentrating or extracting from natural sources such as milk (e.g. bovine milk) or milk fractions which have been preferably modified and treated to produce or concentrate the peptides. Preferred Components: The peptide or combination of peptides is also combined with at least one peptide having an amino acid length of 5-12 amino acids.  
      Additionally, Knippels et al.  teach limitation of claim 24 sequences 100% identity to SEQ ID NO: 2-5. As to limitations of claims 22 and 23 SEQ ID 1 and 12-30 consecutive amino acid from amino acids 13-48 of SEQ ID 1 would be inherent in beta-lactoglobulin taught by Knippels et al.     
      In response to applicants’ arguments that only the combined exposure to peptides and probiotics (Group 5) prevented this development, demonstrating once more the synergetic effect of the combination of peptides and probiotics. No reference of record hint at such activity.
       Blanchard clearly teach β-lactoglobulin in combination with probiotics. Prescott et al., clearly and explicitly explains the basis for using probiotics in allergic disease.  Therefore, the references teach the benefits and advantages in combining β-lactoglobulin and probiotics to induce allergic tolerance and modulates the infant immune response to allergens.
Furthermore,  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
See MPEP 2123  
      In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejections of record are maintained.

Conclusion
6.    No claims are allowed.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        February 6, 2021